715 N.W.2d 71 (2006)
475 Mich. 879
Janet R. HOOL, Personal Representative of the Estate of Gary E. Hool, Deceased, Plaintiff-Appellant,
v.
WILLIAM A. KIBBE & ASSOCIATES, INC., Defendant, Third-Party Plaintiff-Appellee, and
Darwin Eagle, Defendant-Appellee, and
General Motors Corporation, Third-Party Defendant.
Docket No. 130224, COA No. 255371.
Supreme Court of Michigan.
June 7, 2006.
*72 On order of the Court, the application for leave to appeal the November 22, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.